   Case 2:13-cv-00112-MHT-CSC Document 74 Filed 03/04/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MARK SHANNON WHEELER,             )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )          2:13cv112-MHT
                                  )               (WO)
JEFFERSON S. DUNN,                )
Commissioner of the               )
Alabama Department of             )
Corrections,                      )
                                  )
     Defendant.                   )

                                ORDER

    It is ORDERED that plaintiff’s motion for contempt

of court (Doc. 72) is denied.              If plaintiff seeks to

challenge the Alabama Department of Corrections’ taking

of his money, he may seek relief before the Alabama

Board of Adjustment. See Marshall v. Shipman, No. CIVA

05-0643 WSC, 2007 WL 2154162, at *3 (S.D. Ala. June 18,

2007) (“Claims for the loss of property incurred at the

hands of Alabama state agencies or their employees may

be presented for compensation to the Alabama Board of
   Case 2:13-cv-00112-MHT-CSC Document 74 Filed 03/04/21 Page 2 of 2




Adjustment    pursuant     to   Alabama     Code   §§    41-9-60,      et

seq.”).

    The court notes that it is unaware of any order

issued in this case for payment of a filing fee at a

rate of no more than 10 % per month.                Plaintiff filed

an appeal in this case in 2014 and at that time agreed

to pay a $ 455 filing fee to the Eleventh Circuit Court

of Appeals.      The appeals court explained the payment

terms in a letter to the warden of Davis Correctional

Facility.

     The     clerk   of    court     is   DIRECTED      to   send      to

plaintiff with this order a copy of plaintiff’s consent

form and the attached letter (Doc. 52).

    DONE, this the 4th day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
